[nonfloridaquotasharereda001.jpg]
Non-Florida Property Quota Share Reinsurance Contract Effective: July 1, 2020
FedNat Insurance Company Sunrise, Florida _______________________ Certain
identified information has been omitted from this exhibit because it is not
material and would be competitively harmful if publicly disclosed. Redactions
are indicated by [***].



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda002.jpg]
Table of Contents Article Page 1 Classes of Business Reinsured 1 2 Term 1 3
Special Termination or Participation Reduction 2 4 Territory 3 5 Retention and
Limit 3 6 Definitions 3 7 Loss in Excess of Policy Limits/ Extra Contractual
Obligations 5 8 Other Reinsurance 5 9 Losses and Loss Adjustment Expense 6 10
Salvage and Subrogation 6 11 Original Conditions 7 12 Commission (BRMA 10A) 7 13
Reinsurer Allowance 7 14 Funds Withheld 7 15 Commutation 8 16 Reports and
Remittances 8 17 Sanctions 9 18 Late Payments 9 19 Offset (BRMA 36C) 10 20
Access to Records 10 21 Confidentiality 10 22 Errors and Omissions (BRMA 14F) 12
23 Currency 12 24 Federal Excise Tax 12 25 Reserves 12 26 Insolvency 14 27
Arbitration 15 28 Service of Suit 16 29 Governing Law (BRMA 71B) 16 30
Non-Waiver 17 31 Severability 17 32 Notices and Contract Execution 17



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda003.jpg]
Non-Florida Property Quota Share Reinsurance Contract Effective: July 1, 2020
entered into by and between FedNat Insurance Company Sunrise, Florida
(hereinafter referred to as the "Company") and Anchor Re The Subscribing
Reinsurer(s) Executing the Interests and Liabilities Agreement(s) Attached
Hereto (hereinafter referred to individually as the "Subscribing Reinsurer" and
collectively as the "Reinsurer") Article 1 - Classes of Business Reinsured A. By
this Contract the Company obligates itself to cede to the Reinsurer and the
Reinsurer obligates itself to accept quota share reinsurance of the Company's
Ultimate Net Liability under its policies in force at the effective date hereof
or issued or renewed on or after that date, subject to the terms, conditions and
limitations set forth herein. B. The liability of the Reinsurer with respect to
each cession hereunder shall commence obligatorily and simultaneously with that
of the Company, subject to the terms, conditions and limitations hereinafter set
forth. C. The classes of business ceded to the Reinsurer will be limited to
Homeowners & Dwelling Fire products. It will also be limited to only those
acquired through the Company’s partnership with the program administrator
SageSure Insurance Managers, LLC. This Contract shall not apply to any other
policies in force acquired though alternative means or through any other
affiliation of the Company. Article 2 - Term A. This Contract shall become
effective July 1, 2020, with respect to losses occurring at or after that time
and date, and shall remain in force until terminated by either party. B. 30 days
prior to the beginning of any new Contract Year, the parties will review and
agree, via an Addendum, if necessary, on the inuring reinsurance limit,
Reinsurance Allowance percentage and Ceding Commission percentage. In addition,
both parties will review and agree that the reinsurance collateral is adequate
for the upcoming Contract Year. C. Either party may terminate this Contract at
any June 30 by giving the other party not less than 90 days’ prior written
notice. D. If a loss occurrence covered hereunder is in progress at the end of
any Contract Year, the Reinsurer's liability hereunder shall, subject to the
other terms and conditions of this Contract, be Page 1



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda004.jpg]
determined as if the entire loss occurrence had occurred prior to the end of
that Contract Year, provided that no part of such loss occurrence is claimed
against any other Contract Year or any renewal. E. Upon termination of this
Contract, 1. All reinsurance hereunder shall be automatically cancelled as of
the date of termination and the Reinsurer shall be released of all liability as
respects losses occurring after the date of termination. The Reinsurer shall
return to the Company the unearned premiums on the business in force hereunder
at the date of termination, less the reinsurance and commission allowances
thereon. 2. Company and Reinsurer may mutually agree to terminate this Contract
on a "Run-Off" basis, as defined in Article 6.J. Prior to, and in order to
effect such termination, the Company and the Reinsurer will execute an Addendum
to this Contract detailing the specific terms and conditions of the termination
on a “Run-Off” basis. Article 3 - Special Termination or Participation Reduction
A. Notwithstanding the provisions of paragraph A of the Term Article, the
Company may reduce or terminate a Subscribing Reinsurer's percentage share in
this Contract at any time by giving written notice to the Subscribing Reinsurer
in the event any of the following circumstances occur: 1. The Subscribing
Reinsurer has become, or has announced its intention to become, merged with,
acquired by or controlled by any other entity or individual(s) not controlling
the Subscribing Reinsurer's operations previously; or 2. A State Insurance
Department or other legal authority has ordered the Subscribing Reinsurer to
cease writing business; or 3. The Subscribing Reinsurer has become insolvent or
has been placed into liquidation, receivership, supervision or administration
(whether voluntary or involuntary), or proceedings have been instituted against
the Subscribing Reinsurer for the appointment of a receiver, liquidator,
rehabilitator, supervisor, administrator, conservator or trustee in bankruptcy,
or other agent known by whatever name, to take possession of its assets or
control of its operations; or 4. The Subscribing Reinsurer has become involved
in a scheme of arrangement or similar proceeding (whether voluntary or
involuntary) which enables the Subscribing Reinsurer to settle its claims
liabilities, including but not limited to any estimated or undetermined claims
liabilities under this Contract, on an accelerated basis; or 5. The Subscribing
Reinsurer has reinsured its entire liability under this Contract with an
unaffiliated entity or entities without the Company's prior written consent; or
6. The Subscribing Reinsurer has transferred or delegated its claims-paying
authority, as respects business subject to this Contract, to an unaffiliated
entity; or 7. The Subscribing Reinsurer has failed to comply with the funding
requirements set forth in the Reserves Article. Page 2



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda005.jpg]
B. In the event any of the circumstances set forth in paragraph A above occur,
it is solely at the Company's option to reduce, terminate or allow a Subscribing
Reinsurer to continue to participate on this Contract. C. The Subscribing
Reinsurer shall notify the Company immediately of the occurrence of any of the
events set forth in paragraph A above. If the Subscribing Reinsurer fails to
provide the Company with such notification, the Company may terminate the
Subscribing Reinsurer based on a public announcement or discovery of the
occurrence of such event. Article 4 - Territory The territorial limits of this
Contract shall be identical with those of the Company's policies, excluding
risks located in the State of Florida. Article 5 - Retention and Limit As
respects business subject to this Contract, the Company shall cede to the
Reinsurer and the Reinsurer agrees to accept 100% of the Company's Ultimate Net
Liability. However, in no event will the Reinsurer's liability hereunder for
Ultimate Net Liability for Contract Year exceed the greater of $[***] or [***]
of the Premium Earned. Article 6 - Definitions A. "Premium Earned" as used
herein shall mean ceded unearned premiums at the beginning of this Contract,
plus ceded Net Written Premiums the Term of this Contract, less ceded unearned
premiums at the end of this Contract. B. "Loss Adjustment Expense" as used in
this Contract is defined as all costs and expenses allocable to a specific
claim, regardless of how such expenses are classified for statutory reporting
purposes, that are incurred by the Company in the investigation, appraisal,
adjustment, settlement, litigation, defense or appeal of a specific claim,
including court costs and costs of supersedeas and appeal bonds, and including:
1. pre-judgment interest, unless included as part of the award or judgment 2.
post-judgment interest 3. legal expenses and costs incurred in connection with
coverage questions and legal actions connected thereto including declaratory
judgment expense 4. pro rata shares of salaries and expenses of the Company
field employees, and expenses of other Company employees who have been
temporarily diverted from their normal and customary duties and assigned to the
field adjustment of losses covered by this Contract However, Loss Adjustment
Expense does not include unallocated loss adjustment expense (“ULAE”).
Unallocated loss adjustment expense includes, but is not limited to, salaries
and expenses of the employees, other than in (d) above, and office and other
overhead expenses. C. "Ultimate Net Liability" as used in this Contract shall
mean the Company's gross liability under this Contract after deducting
recoveries from all other reinsurance, whether specific or general and whether
collectible or not. Page 3



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda006.jpg]
D. "Net Written Premium" as used in this Contract shall mean the Company's gross
written premium for the classes of business reinsured hereunder, less
cancellations and return premiums. E. "Policy" as used in this Contract shall
mean policies, binders, contracts, endorsements, or agreements of insurance or
reinsurance. F. "Runoff Subscribing Reinsurer" as used in this Contract shall
mean a Subscribing Reinsurer that experiences one or more of the following
circumstances: 1. A State Insurance Department or other legal authority has
ordered the Subscribing Reinsurer to cease writing business; or 2. The
Subscribing Reinsurer has become insolvent or has been placed into liquidation,
receivership, supervision or administration (whether voluntary or involuntary),
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or 3. The
Subscribing Reinsurer has become involved in a scheme of arrangement or similar
proceeding (whether voluntary or involuntary) which enables the Subscribing
Reinsurer to settle its claims liabilities, including but not limited to any
estimated or undetermined claims liabilities under this Contract, on an
accelerated basis; or 4. The Subscribing Reinsurer has reinsured its entire
liability under this Contract with an unaffiliated entity or entities without
the Company's prior written consent; or 5. The Subscribing Reinsurer has ceased
assuming new or renewal property or casualty treaty reinsurance business; or 6.
The Subscribing Reinsurer has transferred or delegated its claims-paying
authority, as respects business subject to this Contract, to an unaffiliated
entity. G. "Term of this Contract" as used in this Contract, and as defined in
Article 2, shall mean July 1, 2020, with respect to losses occurring at or after
that time and date, and shall remain in force until terminated by either party.
However, if this Contract expires on a "cutoff" basis, or a Subscribing
Reinsurer's share is terminated in accordance with the Special Termination or
Participation Reduction Article, "Term of this Contract" as used herein shall
mean the period from July 1, 2020 to the effective date of termination or
expiration, both days inclusive. H. "Contract Year" as used in this Contract
shall mean the period from July 1 to June 30, both days inclusive, and each
respective 12-month period thereafter that this Contract continues in force.
However, in the event this Contract or a Subscribing Reinsurer's share in this
Contract is terminated, the final contract year as respects the terminated
share(s) shall be the period from the beginning of the then current contract
year to the effective time and date of termination. I. “Corporate Core
Reinsurance Program” shall be defined as the shared reinsurance catastrophe
excess of loss placement applying to both policies subject to and not subject to
this Contract. The Corporate Core Reinsurance Program shall inure to the benefit
of this Contract subject to the mutually agreed limits, attachments and
exhaustion amounts for both first and second events noted in Article 8 - Other
Reinsurance. Provisions for payment for Corporate Core Reinsurance Program are
contained in Article 13 – Reinsurance Allowance. Page 4



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda007.jpg]
J. “Run-Off” shall be defined as means of termination for this Contract in which
the Reinsurer shall be liable for losses occurring on or after the date of
termination for all policies covered hereunder and in force at the date of
termination of this Agreement until their natural expiry, cancellation or next
anniversary of such business, whichever first occurs; but in no case shall the
Reinsurer be liable for losses occurring more than 12 months after the
termination date unless the Company is required by statute or regulation to
continue coverage on a policy. In such case, the Reinsurer shall continue to be
liable for losses occurring subsequent to the date of termination until the
earliest date on which the Company may cancel such Policy Article 7 - Loss in
Excess of Policy Limits/ Extra Contractual Obligations A. In the event the
Company pays or is held liable to pay an amount of loss in excess of its policy
limit, but otherwise within the terms of its policy (hereinafter called "Loss in
Excess of Policy Limits") or any punitive, exemplary, compensatory or
consequential damages, other than loss in excess of policy limits (hereinafter
called "Extra Contractual Obligations") because of, but not limited to, failure
by the Company to settle within the policy limits, failure to settle within a
timely manner, or by reason of the Company's alleged or actual negligence, fraud
or bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action, or in
otherwise handling a claim under a policy subject to this Contract, the loss in
excess of policy limits and/or the Extra Contractual Obligations shall be added
to the Company's loss, if any, under the policy involved, and the sum thereof
shall be subject to the provisions of the Retention and Limit Article. B. An
Extra Contractual Obligation shall be deemed to have occurred on the same date
as the loss covered or alleged to be covered under the policy. C. However,
coverage hereunder as respects Extra Contractual Obligations shall not apply
where the loss has been incurred due to the fraud of a member of the Board of
Directors or a corporate officer of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder. D. A Runoff Subscribing Reinsurer shall be precluded
from asserting that a claim otherwise payable hereunder is loss in excess of
policy limits and/or Extra Contractual Obligations. E. Recoveries from any form
of insurance which protects the Company against claims the subject matter of
this Article shall inure to the benefit of this Contract. F. Savings Clause
(Applicable only if the Subscribing Reinsurer is domiciled in the State of New
York): In no event shall coverage be provided to the extent that such coverage
is not permitted under New York law. Article 8 - Other Reinsurance A. The
Company shall maintain in force catastrophe and per risk excess of loss
reinsurance, recoveries under which shall inure to the benefit of this Contract.
B. The Company and Reinsurer shall mutually agree on the limits, attachments and
exhaustion amounts for both first and second events of the in-force catastrophe
excess of loss reinsurance inuring to the benefit of this Contract. Page 5



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda008.jpg]
C. The Company and Reinsurer agree that the exhaustion point of the in-force
catastrophe excess of loss program will not meaningfully deviate from the
130-year PML event to be calculated net of inuring limit to Corporate Core
Reinsurance Program for the subject business of this Contract. The 130-year PML
event loss amount will be calculated, with actual in force portfolio data at
September 30, of the current Contract Year, and as the average AIR & RMS event
based on historical rates including demand surge, excluding storm surge, and
including secondary uncertainty. The inuring limit to Corporate Core Reinsurance
Program will be based on inuring loss paid by this Contract and other inuring
reinsurance as purchased in accordance with Article 13 - Reinsurance Allowance.
The inuring limit is agreed at $[***] for the Contract Year incepting in 2020.
D. The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all the provisions of this Contract. Article 9 - Losses
and Loss Adjustment Expense A. Losses shall be reported by the Company in
summary form as hereinafter provided. B. All loss settlements made by the
Company, whether under strict policy conditions or by way of compromise, shall
be binding upon the Reinsurer, and the Reinsurer agrees to pay or allow, as the
case may be, its proportion of each such settlement in accordance with the
Reports and Remittances Article. C. In the event of a claim under a policy
subject hereto, the Reinsurer shall be liable for its proportionate share of
Loss Adjustment Expense incurred by the Company in connection therewith and
shall be credited with its proportionate share of any recoveries of such
expense. D. If a Runoff Subscribing Reinsurer does not raise a query concerning
a claim it has not paid within 30 days of billing, it shall be estopped from
denying such claim and must pay immediately. E. The Company shall be the sole
judge as to: 1. What constitutes a claim or loss covered under any policy; 2.
The Company's liability thereunder; 3. The amount or amounts the Company shall
pay thereunder. The Reinsurer shall be bound by the judgment of the Company as
to the obligation(s) and liability(ies) of the Company under any policy. Article
10 - Salvage and Subrogation The Reinsurer shall be credited with its
proportionate share of salvage (i.e., reimbursement obtained or recovery made by
the Company, less the actual cost, excluding salaries of officials and employees
of the Company and sums paid to attorneys as retainer, of obtaining such
reimbursement or making such recovery) on account of claims and settlements
involving reinsurance hereunder. The Company hereby agrees to enforce its rights
to salvage or subrogation relating to any loss, a part of which loss was
sustained by the Reinsurer, and to prosecute all claims arising out of such
rights if, in the Company's opinion, it is economically reasonable to do so.
Page 6



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda009.jpg]
Article 11 - Original Conditions A. All reinsurance under this Contract shall be
subject to the same rates, terms, conditions, waivers and interpretations and to
the same modifications and alterations, including judicial interpretation,
policy reformation and regulatory changes, as the respective policies of the
Company. The Reinsurer shall be credited with its exact proportion of the
Company's Net Written Premium. The Reinsurer's share in the Company's Net
Written Premium shall be credited to the Funds Withheld Account. B. Nothing
herein shall in any manner create any obligations or establish any rights
against the Reinsurer in favor of any third party or any persons not parties to
this Contract. Article 12 - Commission (BRMA 10A) A. The Reinsurer shall allow
the Company a [***] commission (“Ceding Commission”) on Net Written Premium
ceded to the Reinsurer hereunder. The Company shall allow the Reinsurer return
commission on return premiums at the same rate. [***] shall be agreed by Company
and Reinsurer as the sole compensation allowed for ULAE under this Contract. B.
It is expressly agreed that the Ceding Commission allowed the Company includes
provision for all dividends, commissions, taxes, assessments, ULAE charges, and
other related acquisition expenses, except Loss Adjustment Expense. However,
this excludes any passthrough taxes or assessment made directly to the
policyholder and remitted to the Company. Article 13 - Reinsurance Allowance A.
The Reinsurer shall allow the Company a [***] provisional allowance
(“Reinsurance Allowance”) on all premiums ceded for the inuring reinsurance in
Article 8. The Company shall allow the Reinsurer return commission on return
premiums at the same rate. At the expiration or termination of this Contract,
the provisional allowance percentage shall be adjusted to equal the final cost
percentage of all inuring reinsurance on an earned premium basis. Article 14 -
Funds Withheld A. The Company shall establish and maintain a notional account on
a cumulative paid basis from the inception of this Contract (the "Funds Withheld
Account"), and the balance of the Funds Withheld Account as of any date shall be
calculated in accordance with the following: 1. Ceded unearned premium
applicable to subject business in force at the effective date of this Contract
plus ceded Net Written Premiums; minus 2. Ceding Commission thereon; minus 3.
Reinsurance Allowance on (1) above; minus 4. Losses and Loss Adjustment Expenses
paid B. The amounts in subparagraphs 1 through 4 in paragraph A shall be deemed
to have been paid in accordance with Article 16 - Reports and Remittances. Page
7



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda010.jpg]
Article 15 - Commutation A. The Company has the unilateral right to commute this
Contract if the balance of the Funds Withheld Account is positive after the
termination or expiration of this Contract. B. If the Company unilaterally
commutes this Contract, in accordance with the provisions of paragraph A above,
the Reinsurer shall receive 100% of the Funds Withheld Account balance and all
parties shall be released from any and all past, current or future liabilities,
rights and obligations under this Contract. Upon commutation, prior to any
payout of the Funds Withheld Account, the Funds Withheld Account balance will be
adjusted to reflect the impact of: 1. Recapture of the ending unearned premium
applicable to subject business in force at commutation, net of Reinsurance
Allowance and Ceding Commission thereon; 2. Any adjustment to the cost of
inuring reinsurance pursuant to Article 13; 3. Provision for incurred but not
reported claim reserves in accordance with reserves as recorded by the Company
for accounting purposes; 4. Contingent commissions paid by the Company to
Reinsurer or its affiliates related to the Term of this Contract. C. Mutual
consent is required to commute this Contract if the balance of the Funds
Withheld Account is negative. Article 16 - Reports and Remittances A. As
promptly as possible after the effective date of this Contract, the Company
shall remit the Reinsurer's share of the ceded unearned premium (less commission
and allowance thereon) applicable to subject business in force at the effective
date of this Contract. B. Within 60 days after the end of each quarter, the
Company shall report to the Reinsurer: 1. Ceded Net Written Premium for the
quarter; 2. Ceding Commission thereon; 3. Reinsurance Allowance on (1) above; 4.
Losses and Loss Adjustment Expenses Paid for the quarter; 5. The balance of the
Funds Withheld Account for the previous quarter; 6. The balance of the Funds
Withheld Account for the quarter. Any balance shown to be due the Company shall
be remitted by the Reinsurer within 30 days after receipt and verification of
the Company's report. Payment by the Reinsurer to the Company shall first be
made from the Funds Withheld Account and then out of other funds of the
Reinsurer. C Within 60 days after the end of each calendar quarter, the Company
shall report to the Reinsurer the ceded unearned premiums and ceded outstanding
loss reserves as of the end of the calendar quarter. Page 8



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda011.jpg]
Article 17 - Sanctions Neither the Company nor any Subscribing Reinsurer shall
be liable for premium or loss under this Contract if it would result in a
violation of any mandatory sanction, prohibition or restriction under United
Nations resolutions or the trade or economic sanctions, laws or regulations of
the European Union, United Kingdom or United States of America that are
applicable to either party. Article 18 - Late Payments A. The provisions of this
Article shall not be implemented unless specifically invoked, in writing, by one
of the parties to this Contract. However, any Subscribing Reinsurer that has
experienced any of the circumstances set forth in paragraph A of the Special
Termination or Participation Reduction Article shall not be allowed to implement
the provisions of this Article against the Company. B. In the event any premium,
loss or other payment due either party is not received by the intermediary named
in the Intermediary Article (hereinafter referred to as the "Intermediary") by
the payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
shall pay, any and all costs and expenses, including reasonable attorneys' fees,
incurred in connection with the collection or enforcement of any payment
obligations of the debtor party, except those costs and expenses the parties are
required to share equally pursuant to the Arbitration Article, plus an interest
charge on the amount past due calculated for each such payment on the last
business day of each month as follows: 1. The number of full days which have
expired since the due date or the last monthly calculation, whichever the
lesser; times 2. 1/365th of the sum of 4.0% and the U.S. prime rate as quoted in
The Wall Street Journal on the first business day of the month for which the
calculation is made; times 3. The amount past due, including accrued interest.
Interest shall accumulate until payment of the original amount due plus interest
charges have been received by the Intermediary. Notwithstanding the provisions
of subparagraph B(2) above and the immediately preceding sentence, the interest
rate for a Runoff Subscribing Reinsurer shall increase by 1.0% for every month
that payment of the claim is past due, subject to a maximum annual interest rate
of 12.0%. C. If the interest rate provided under this Article exceeds the
maximum interest rate allowed by any applicable law, such interest rate shall be
modified to the highest rate permitted by the applicable law, and all remaining
provisions of this Article and Contract shall remain in full force and effect
without being impaired or invalidated in any way. D. The establishment of the
due date shall, for purposes of this Article, be determined as follows: 1. As
respects any routine payment, adjustment or return due either party, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment. Page 9



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda012.jpg]
2. As respects a "cash call", payment shall be deemed due 30 days after the
proof of loss or demand for payment is transmitted to the Reinsurer. If such
loss or claim payment is not received within the 30 days, interest shall accrue
on the payment or amount overdue in accordance with paragraph B above, from the
date the proof of loss or demand for payment was transmitted to the Reinsurer.
3. As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs D(1) and D(2) above, the due date shall be deemed
as 30 days following transmittal of written notification that the provisions of
this Article have been invoked. For purposes of interest calculations only,
amounts due hereunder shall be deemed paid upon receipt by the Intermediary. E.
Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void. If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article. F. Interest charges
arising out of the application of this Article that are $100 or less from any
party shall be waived unless there is a pattern of late payments consisting of
three or more items over the course of any 12-month period. Article 19 - Offset
(BRMA 36C) The Company and the Reinsurer shall have the right to offset any
balance or amounts due from one party to the other under the terms of this
Contract. The party asserting the right of offset may exercise such right any
time whether the balances due are on account of premiums or losses or otherwise.
Article 20 - Access to Records By giving the Company 30 days of prior notice,
the Reinsurer or its designated representatives shall have access at any
reasonable time to underwriting, claims and accounting files of the Company
which pertain in any way to this Contract. However, a Subscribing Reinsurer or
its designated representatives shall not have any right of access to the records
of the Company if it is not current in all undisputed payments due the Company.
"Undisputed" as used herein shall mean any amount that the Subscribing Reinsurer
has not contested in writing to the Company specifying the reason(s) why the
payments are disputed. Article 21 - Confidentiality A. The Reinsurer hereby
acknowledges that the documents, information and data provided to it by the
Company, whether directly or through an authorized agent, in connection with the
placement and execution of this Contract, including all information obtained
through any audits and any Page 10



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda013.jpg]
claims information between the Company and the Reinsurer, and any submission or
other materials relating to any renewal (hereinafter referred to as
"confidential information") are proprietary and confidential to the Company. B.
Except as provided for in paragraph C below, the Reinsurer shall not disclose
any confidential information to any third parties, including but not limited to
the Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations. C. Confidential information may be used by the
Reinsurer only in connection with the performance of its obligations or
enforcement of its rights under this Contract and shall only be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal course of business, (4) the Reinsurer's legal
counsel, or (5) subsidiaries or affiliates of the Reinsurer that assist in
underwriting or administrative obligations directly related to this Contract
(however, this subparagraph 5 shall not include subsidiaries or affiliates in
competition with the Company); provided that the Reinsurer advises such parties
of the confidential nature of the confidential information and their obligation
to maintain its confidentiality. The Company may require that any third-party
representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article or by a separate written confidentiality agreement,
containing terms no less stringent than those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
Reinsurer shall be responsible for any breach of this provision by such
third-party representative of the Reinsurer. D. Notwithstanding the above, in
the event that the Reinsurer is required by court order, other legal process or
any regulatory authority to release or disclose any or all of the confidential
information, the Reinsurer agrees to provide the Company with written notice of
same at least 10 days prior to such release or disclosure, to the extent legally
permissible, and to use its best efforts to assist the Company in maintaining
the confidentiality provided for in this Article. E. Any disclosure of
non-public personally identifiable information shall comply with all state and
federal statutes and regulations governing the disclosure of non-public
personally identifiable information. "Non-public personally identifiable
information" shall be defined as this term or a similar term is defined in any
applicable state, provincial, territory, or federal law. Disclosing or using
this information for any purpose not authorized by applicable law is expressly
forbidden without the prior consent of the Company. F. The parties agree that
any information subject to privilege, including the attorney-client privilege or
attorney work product doctrine (collectively "privilege") shall not be disclosed
to the Reinsurer until, in the Company's opinion, such privilege is deemed to be
waived or otherwise compromised by virtue of its disclosure pursuant to this
Contract. Furthermore, the Reinsurer shall not assert that any privilege
otherwise applicable to the confidential information has been waived or
otherwise compromised by virtue of its disclosure pursuant to this Contract. G.
The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns. Page 11



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda014.jpg]
Article 22 - Errors and Omissions (BRMA 14F) Inadvertent delays, errors or
omissions made in connection with this Contract or any transaction hereunder
shall not relieve either party from any liability which would have attached had
such delay, error or omission not occurred, provided always that such error or
omission is rectified as soon as possible after discovery. Article 23 - Currency
A. Whenever the word "Dollars" or the "$" sign appears in this Contract, it
shall be construed to mean United States Dollars, and all transactions under
this Contract shall be in United States Dollars. B. Amounts paid or received by
the Company in any other currency shall be converted to United States Dollars at
the rate of exchange at the date such transaction is entered on the books of the
Company. Article 24 - Federal Excise Tax A. The Reinsurer has agreed to allow
for the purpose of paying the Federal Excise Tax the applicable percentage of
the premium payable hereon (as imposed under Section 4371 of the Internal
Revenue Code) to the extent such premium is subject to the Federal Excise Tax.
B. In the event of any return of premium becoming due hereunder the Reinsurer
shall deduct the applicable percentage from the return premium payable hereon
and the Company or its agent should take steps to recover the tax from the
United States Government. Article 25 - Reserves A. The Subscribing Reinsurer
agrees to fund 100% of its share of the Company's ceded unearned premium, if
any, and/or outstanding loss and loss adjustment expense reserves (including
incurred but not reported loss reserves) (hereinafter the "Subscribing
Reinsurer's Obligations") in excess of the Funds Withheld balance by: 1. Clean,
irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or 2. Trust accounts established solely for the benefit of the
Company; and/or 3. Cash advances; if the Subscribing Reinsurer: 1. As of the
inception of this Contract (irrespective of any certification date that may be
backdated) or during the Term of the Contract or thereafter, is unauthorized in
any state of the United States of America, any of its territories or
possessions, or the District of Columbia having jurisdiction over the Company's
reserves; or Page 12



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda015.jpg]
2. Is not domiciled in the United States of America or its territories or
possessions, and has become certified, authorized, trusteed, accepted, approved
or qualified in any state of the United States of America, any of its
territories or possessions, or the District of Columbia having jurisdiction over
the Company's reserves; or 3. Is a Runoff Subscribing Reinsurer; or 4. Has its
A.M. Best's and/or Standard & Poor's rating assigned or downgraded below A-.
Notwithstanding the provisions above, if the Subscribing Reinsurer became
authorized, trusteed, accepted, approved or qualified in any state of the United
States of America, any of its territories or possessions, or the District of
Columbia having jurisdiction over the Company's reserves before January 1, 2010,
then the Subscribing Reinsurer may provide funding via a multi- beneficiary
trust amounting to 100% of the Subscribing Reinsurer's obligations, and such
funding shall be deemed to satisfy the funding requirements under this Article.
Any funding in a multi- beneficiary trust shall include an amount of incurred
but not reported loss reserves as calculated by the Company. Notwithstanding the
provisions of the Arbitration Article, if a Runoff Subscribing Reinsurer fails
to fund its share of the Subscribing Reinsurer's obligations under this Contract
as set forth above, the Company retains its right to apply to a court of
competent jurisdiction for equitable or interim relief. B. As respects
reinsurers that have become certified in any state of the United States of
America, any of its territories or possessions, or the District of Columbia
having jurisdiction over the Company's reserves, any deferred funding as
permitted by certain states in the event of a catastrophe shall not apply to the
Subscribing Reinsurer. The Subscribing Reinsurer, at its sole option, may fund
in other than cash if its method and form of funding are acceptable to the
Company and the insurance regulatory authorities involved. C. With regard to
funding in whole or in part by letters of credit, each letter of credit shall be
in a form acceptable to insurance regulatory authorities involved, shall be
issued for a term of at least one year and shall include an "evergreen clause,"
which automatically extends the term for at least one additional year at each
expiration date unless written notice of non-renewal is given to the Company not
less than 30 days prior to said expiration date. Notwithstanding anything to the
contrary in this Contract, said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Subscribing Reinsurer, but only for one or
more of the following purposes: 1. To reimburse the Company for the Subscribing
Reinsurer's share of unearned premiums, if any, returned to insureds on account
of policy cancellations, unless paid in cash by the Subscribing Reinsurer; 2. To
reimburse the Company for the Subscribing Reinsurer's share of losses and/or
Loss Adjustment Expense paid under the terms of policies reinsured hereunder,
unless paid in cash by the Subscribing Reinsurer; 3. To reimburse the Company
for the Subscribing Reinsurer's share of any other amounts claimed to be due
hereunder, unless paid in cash by the Subscribing Reinsurer; 4. To fund a cash
account in an amount equal to the Subscribing Reinsurer's obligations funded by
means of a letter of credit which is under non-renewal notice, if said letter of
credit Page 13



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda016.jpg]
has not been renewed or replaced by the Subscribing Reinsurer 10 days prior to
its expiration date; 5. To refund to the Subscribing Reinsurer any sum in excess
of the actual amount required to fund the Subscribing Reinsurer's obligations,
if so requested by the Subscribing Reinsurer. In the event the amount drawn by
the Company on any letter of credit is in excess of the actual amount required
for C(1), C(2) or C(4) above, or in the case of C(3) above, the actual amount
determined to be due, the Company shall promptly return to the Subscribing
Reinsurer the excess amount so drawn. D. At annual intervals, or more frequently
as agreed but never more frequently than quarterly, the Company shall prepare a
specific statement, for the sole purpose of amending the respective letters of
credit, of the Subscribing Reinsurer's obligations. Amendments shall be made to
said letters of credit in accordance with the following: 1. If the statement
shows that the Subscribing Reinsurer's obligations exceed the balance of credit
applicable thereto as of the statement date, the Subscribing Reinsurer shall,
within 30 days after receipt of notice of such excess, secure delivery to the
Company of an amendment or amendments of the respective letters of credit
increasing the amount of credit by the amount of the applicable difference. 2.
If, however, the statement shows that the Subscribing Reinsurer's obligations
are less than the balance of credit applicable thereto as of the statement date,
the Company shall, within 30 days after receipt of written request from the
Subscribing Reinsurer, release such excess credit by agreeing to secure an
amendment or amendments to the respective letters of credit reducing the amount
of credit available by the amount of the applicable excess credit. Article 26 -
Insolvency A. This Article shall apply severally to each reinsured company
referenced within the definition of "Company" in this Contract. Further, this
Article and the laws of the domiciliary jurisdiction shall apply in the event of
the insolvency of any company intended to be covered hereunder. In the event of
a conflict between any provision of this Article and the laws of the domiciliary
jurisdiction of any company intended to be covered hereunder, that domiciliary
jurisdiction's laws shall prevail. B. In the event of the insolvency of the
Company, the reinsurance under this Contract shall be payable directly to the
Company or to its liquidator, receiver, conservator or statutory successor on
the basis of the liability of the Company without diminution because of the
insolvency of the Company or because the liquidator, receiver, conservator or
statutory successor of the Company has failed to pay all or a portion of any
claim. However, the liquidator, receiver, conservator or statutory successor of
the Company shall give written notice to the Reinsurer of the pendency of a
claim against the Company indicating the policy or bond reinsured which claim
would involve a possible liability on the part of the Reinsurer within a
reasonable time after such claim is filed in the conservation or liquidation
proceeding or in the receivership, and during the pendency of such claim, the
Reinsurer may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated, any defense or defenses that
it may deem available to the Company or its liquidator, receiver, conservator or
statutory successor. The expense thus incurred by the Reinsurer shall be
chargeable, subject to the approval of the Court, against the Company as part of
the expense of conservation or liquidation to the extent of a pro rata share of
the benefit which may accrue to the Company solely as a result of the defense
undertaken by the Reinsurer. Page 14



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda017.jpg]
C. Where two or more Subscribing Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company. D. In the event of the insolvency of
the Company, the reinsurance under this Contract shall be payable directly by
the Reinsurer to the Company or to its liquidator, receiver or statutory
successor, except as provided by Section 4118(a) of the New York Insurance Law
or except (1) where this Contract specifically provides another payee of such
reinsurance in the event of the insolvency of the Company or (2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
policy obligations of the Company as direct obligations of the Reinsurer to the
payees under such policies and in substitution for the obligations of the
Company to such payees. Article 27 - Arbitration A. As a condition precedent to
any right of action hereunder, in the event of any dispute or difference of
opinion hereafter arising with respect to this Contract, such dispute or
difference of opinion shall be submitted to arbitration. One arbiter shall be
chosen by the Company, the other by the Reinsurer, and an umpire shall be chosen
by the two arbiters before they enter upon arbitration, all of whom shall be
disinterested active or former officials or experienced individuals who have
operated in, or been involved in, business placed in the United States insurance
or reinsurance industry for at least 10 years. In the event that either party
should fail to choose an arbiter within 30 days following a written request by
the other party to do so, the requesting party may choose two arbiters who shall
in turn choose an umpire before entering upon arbitration. If the two arbiters
fail to agree upon the selection of an umpire within 30 days following their
appointment, the two arbiters shall request the American Arbitration Association
to appoint the umpire. If the American Arbitration Association fails to appoint
the umpire within 30 days after it has been requested to do so, either party may
request a justice of a Court of general jurisdiction of the state in which the
arbitration is to be held to appoint the umpire. Notwithstanding the above, in
the event the dispute or difference of opinion involves a Runoff Subscribing
Reinsurer, the Company may, at its option, choose to forgo arbitration and may
bring an action in any court of competent jurisdiction. Such court shall award
costs and expenses, including reasonable attorneys' fees and other expenses, if
the Company prevails in such action. B. Each party shall present its case to the
arbiters within 30 days following the date of appointment of the umpire. The
arbiters shall consider this Contract as an honorable engagement rather than
merely as a legal obligation and they are relieved of all judicial formalities
and may abstain from following the strict rules of law. The decision of the
arbiters shall be final and binding on both parties; but failing to agree, they
shall call in the umpire and the decision of the majority shall be final and
binding upon both parties. Judgment upon the final decision of the arbiters may
be entered in any court of competent jurisdiction. The arbiters may award costs
and expenses, including reasonable attorneys' fees and other expenses. C. If
more than one Subscribing Reinsurer is involved in the same dispute, all such
Subscribing Reinsurers shall, at the option of the Company, constitute and act
as one party for purposes of this Article and communications shall be made by
the Company to each of the Subscribing Reinsurers constituting one party,
provided, however, that nothing herein shall impair the rights of such
Subscribing Reinsurers to assert several, rather than joint, defenses or claims,
nor be construed as changing the liability of the Subscribing Reinsurers
participating under the terms of this Contract from several to joint. Page 15



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda018.jpg]
D. Each party shall bear the expense of its own arbiter, and shall jointly and
equally bear with the other the expense of the umpire and of the arbitration. In
the event that the two arbiters are chosen by one party, as above provided, the
expense of the arbiters, the umpire and the arbitration shall be equally divided
between the two parties. E. Any arbitration proceedings shall take place at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Florida. F. In the event the
dispute or difference of opinion involves a Runoff Subscribing Reinsurer and the
Company prevails in the arbitration, the arbiters shall conduct a bad-faith
assessment in accordance with applicable law as soon as practicable after their
decision. The arbiters shall award any necessary and legally permissible
punitive damages to the Company. Article 28 - Service of Suit (Applicable if the
Subscribing Reinsurer is not domiciled in the United States of America, and/or
is not authorized in any state, territory or district of the United States where
authorization is required by insurance regulatory authorities) A. This Article
shall not be read to conflict with or override the obligations of the parties to
arbitrate their disputes as provided for in the Arbitration Article. This
Article is intended as an aid to compelling arbitration or enforcing such
arbitration or arbitral award, not as an alternative to the Arbitration Article
for resolving disputes arising out of this Contract. B. In the event the
Subscribing Reinsurer fails to perform its obligations hereunder, the
Subscribing Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Subscribing Reinsurer's rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.
The Subscribing Reinsurer, once the appropriate Court is accepted by the
Subscribing Reinsurer or is determined by removal, transfer or otherwise, as
provided for above, shall comply with all requirements necessary to give said
Court jurisdiction and, in any suit instituted against any of the Subscribing
Reinsurers upon this Contract, shall abide by the final decision of such Court
or of any Appellate Court in the event of an appeal. C. Further, pursuant to any
statute of any state, territory or district of the United States which makes
provision therefor, the Subscribing Reinsurer hereby designates the party named
in its Interests and Liabilities Agreement, or if no party is named therein, the
Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his or her successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract. Article 29 -
Governing Law (BRMA 71B) This Contract shall be governed by and construed in
accordance with the laws of the State of Florida. Page 16



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda019.jpg]
Article 30 - Non-Waiver The failure of the Company to insist on compliance with
this Contract or to exercise any right, remedy or option hereunder shall not:
(1) constitute a waiver of any rights contained in this Contract, (2) prevent
the Company from thereafter demanding full and complete compliance, (3) prevent
the Company from exercising such remedy in the future, nor (4) affect the
validity of this Contract or any part thereof. Article 31 - Severability If any
provision of this Contract shall be rendered illegal or unenforceable by the
laws, regulations or public policy of any jurisdiction, regulatory body or
court, such provision shall be considered void in such jurisdiction, but this
shall not affect the validity or enforceability of any other provision of this
Contract or the enforceability of such provision in any other jurisdiction.
Article 32 - Notices and Contract Execution A. Whenever a notice, statement,
report or any other written communication is required by this Contract, unless
otherwise specified, such notice, statement, report or other written
communication may be transmitted by certified or registered mail, nationally or
internationally recognized express delivery service, personal delivery,
electronic mail, or facsimile. With the exception of notices of termination,
first class mail is also acceptable. B. The use of any of the following shall
constitute a valid execution of this Contract or any amendments thereto: 1.
Paper documents with an original ink signature; 2. Facsimile or electronic
copies of paper documents showing an original ink signature; and/or 3.
Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Contract, the terms "electronic record," "electronic
signature" and "electronic agent" shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto. C. This Contract may be executed in one or more
counterparts, each of which, when duly executed, shall be deemed an original. In
Witness Whereof, the Company by its duly authorized representative has executed
this Contract as of the date specified below: This 26th day of June in the year
2020 . FedNat Insurance Company /s/ Michael Braun Page 17



--------------------------------------------------------------------------------



 
[nonfloridaquotasharereda020.jpg]
The Interests and Liabilities Agreement, constituting 1 page in total, has been
omitted from this exhibit because such agreement is not material and would be
competitively harmful if publicly disclosed. Page 18



--------------------------------------------------------------------------------



 